Citation Nr: 9915154	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-44 985	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date for the assignment of a 
rating in excess of 10 percent for organic heart disease 
prior to March 28, 1995.  

2.  Entitlement to an increased rating for residuals of a 
coronary artery bypass and aortic valve replacement, 
currently rated as 30 percent disabling.   



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  The rating of 10 percent for "organic 
heart disease with aortic stenosis" had been assigned 
effective November 1, 1977.

2.  It is not factually ascertainable from any document dated 
or submitted prior to March 28, 1995, that the criteria for a 
rating in excess of 10 percent for residuals of a coronary 
artery bypass and aortic valve replacement were met.  Medical 
records prior to that date revealed yearly evaluations during 
which the appellant was described as clinically stable.

3.  Residuals of an aortic valve replacement do not preclude 
more than light manual labor due to such symptomatology as 
severe dyspnea on exertion, elevated systolic blood pressure 
or paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia.

4.  Residuals of coronary bypass surgery do not preclude more 
than light manual labor due to a coronary occlusion or 
thrombosis, or repeated anginal attacks. 

5.  Residuals of a coronary bypass and aortic valve 
replacement do not include more than one episode of acute 
congestive heart failure a year; or dyspnea, fatigue, angina, 
dizziness or syncope with a workload of greater than 3 
metabolic equivalents (METs). 

6.  There are no extraordinary factors associated with 
residuals of a coronary artery bypass and aortic valve 
replacement productive of an unusual disability picture so as 
to warrant consideration of an extraschedular rating.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date for the 
assignment of a rating in excess of 10 percent for organic 
heart disease prior to March 28, 1995, are not met.  
38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 3.400, Part 4, 4.104, Diagnostic 
Codes (DC) 7000, 7007, 7016, 7017 (1995).   

2.  The criteria for a rating in excess of 30 percent for 
residuals of a coronary bypass and aortic valve replacement 
are not met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.104, Diagnostic Codes 
(DC)7000, 7016, 7017 (1995) (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.




I.  Legal Criteria

The effective date of the assignment of an increased rating, 
except as otherwise provided, shall be the date entitlement 
arose or the date of receipt of the claim for increase, 
whichever is later.  The effective date is, otherwise, the 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within 1 year from the date of such increase, otherwise the 
date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400

The evaluation of service-connected disabilities is based on 
the average impairment they produce, as determined by 
considering current symptomatology in the light of appropriate 
schedular rating criteria.  38 U.S.C.A. § 1155.  In addition, 
the Board will consider the entire history of the veteran's 
disorder in reaching its decision, as well as the potential 
application of the various provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the veteran, as 
required Schafrath v. Derwinski, 1 Vet.App. 589 (1991). 

Under 38 C.F.R. § 4.104, DC 7016 and 7017 (1995), 100 percent 
evaluations were warranted for a heart valve replacement (DC 
7016) or coronary bypass surgery (DC 7017) for a period of 1 
year following either surgical procedure.  At the conclusion 
of this 1-year postoperative evaluation period, residual 
disability following a heart valve replacement was evaluated 
as rheumatic heart disease under the provisions of DC 7000, 
with a minimum rating of 30 percent.  DC 7000 (1995) provided 
that a 30 percent evaluation was warranted when there was a 
diastolic murmur with characteristic EKG manifestations or a 
definitely enlarged heart.  A 60 percent evaluation under DC 
7000 (1995) required severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
and preclusion of more than light manual labor.  A 100 
percent evaluation for inactive rheumatic heart disease under 
DC 7000 (1995) required clinical and roentgenogram 
confirmation of definite enlargement of the heart; dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive failure; 
and preclusion of more than sedentary labor.  A 10 percent 
rating under DC 7000 was for assignment with identifiable 
valvular lesion, slight, if any, dyspnea, the heart not 
enlarged; following established active rheumatic heart 
disease.  Id.

At the conclusion of the 1-year postoperative evaluation 
period, residual disability following coronary bypass surgery 
was evaluated as arteriosclerotic heart disease under the 
provisions of 38 C.F.R. § 4.104, DC 7005 (1995), with a 
minimum rating of 30 percent.  Under 38 C.F.R. § 4.104, DC 
7005 (1995), a 30 percent rating was warranted if ordinary 
manual labor was feasible following a coronary occlusion or 
thrombosis or history of substantiated anginal attack.  A 60 
percent rating under DC 7005 (1995) required light manual 
labor to not be feasible following a coronary occlusion, 
thrombosis or substantiated repeated anginal attacks.  A 100 
percent rating under DC 7005 (1995) was assigned for the 6 
month period following acute illness from coronary occlusion 
or thrombosis with such symptomatology as circulatory shock.  
Following this six month period, a 100 percent rating under 
DC 7005 (1995) required chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
such disability as to preclude more than sedentary 
employment.  

Effective from January 12, 1998, during the pendency of the 
veteran's appeal, the criteria for rating cardiovascular 
disabilities were revised.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (codified at 38 C.F.R. 4.104 (1998)).  As the 
revised criteria for rating cardiovascular disorders have 
been applied by the RO (see November 1998 supplemental 
statement of the case), a remand to address the procedural 
concerns referenced in  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) is not necessary.  Those provisions are also for 
consideration in evaluating the current rating to be 
assigned.

Under the revised criteria for rating cardiovascular 
disorders, a 100 percent rating is to be assigned for 
disability associated with an aortic valve replacement, 
effective for at least a six month period beginning with the 
date that the surgical replacement is performed.  (See 
"Note" following 38 C.F.R. § 4.104, DC 7016 (1998)).  For 
disability associated with coronary bypass surgery, a 100 
percent rating is to be assigned for three months following 
the surgery in question.  38 C.F.R. § 4.104, DC 7017 (1998).  
Under revised DC 7016 and 7017, the disability ratings 
following the temporary 100 percent ratings are to be 
assigned as follows: 

Chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent warrants a 100 percent 
disability rating.  

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warrants a 60 
percent disability rating.  

Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray warrants a 30 
percent disability rating. 

Workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required warrants a 10 percent 
disability rating.   


II.  Factual Background and Analysis

The service medical records include a reference in the 
reports from the May 1969 separation examination to a 
functional heart murmur felt at that time to not have any 
pathologic significance.  After a May 1972 physical 
examination showed organic heart disease of a rheumatic 
origin with aortic stenosis, a June 1972 rating decision 
granted service connection for this disability.  A 30 percent 
rating was assigned.  The disability rating was reduced to 10 
percent by an August 1977 rating decision following a June 
1977 VA cardiac examination that showed a normal sinus rhythm 
and included a normal chest X-ray.  The veteran was notified 
of that action and did not perfect a timely appeal.  The 10 
percent rating was continued until 1995, at which time the RO 
assigned a temporary 100 percent  evaluation effective from 
March 28, 1995.  This was the date that the appellant's claim 
for an increase, was received.  It was noted that he was 
going in for heart surgery the next day.  Following the 
expiration of the 100 percent rating, following the surgery, 
a 30 percent rating was assigned for the service-connected 
heart disability effective from June 1, 1996.  The 30 percent 
rating has been continued until the present time.  

Turning first to an analysis of the claim for an earlier 
effective date for the assignment of a rating in excess of 10 
percent for the service-connected cardiovascular disorder,  
review of the record indicates that the veteran was admitted 
to a private hospital on March 29, 1995, for an aortic valve 
replacement and coronary bypass surgery.  Thus, given the 
provisions of 38 C.F.R. § 4.104, DC 7016-7017 (1995), the 
diagnostic codes chosen by the RO to rate the service 
connected cardiovascular disorder, which provided for the 
assignment of a 100 percent rating for one year following a 
heart valve replacement (DC 7016 (1995)) or bypass surgery 
(DC 7017 (1995)), and minimum 30 percent ratings assigned 
thereafter with consideration of the criteria for rating 
rheumatic heart disease (DC 7000 (1995)) for residuals of a 
heart valve replacement and the criteria for arteriosclerotic 
heart disease (DC 7005 (1995)) for residuals of a coronary 
artery bypass, the Board concludes that the effective dates 
chosen by the RO were in accord with the law.  

As noted above, the 10 percent rating for organic heart 
disease was assigned effective in 1977.  The appellant had 
initially disagreed with what was a reduction from 30 percent 
for that disorder.  The reduction was made following  an 
examination.  He did not perfect a timely appeal and the 
rating reduction, with resultant assignment of a 10 percent 
rating became final.  The veteran does not now seek to have a 
higher rating from 1977 and has not questioned the validity 
of that rating action.

In making the above determination, the Board notes that while 
the veteran argues that the effective date for the assignment 
of a rating in excess of 10 percent for the service-connected 
cardiovascular disorder should be in March 1994, or the date 
his claim for increase was received, the controlling legal 
criteria clearly provide that the effective date of increased 
compensation shall be the later of the date of the receipt of 
the claim for increase or the date that entitlement arose.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is also 
noted that the evidence on file for the period prior to the 
receipt of that claim showed that the veteran was considered 
by his private physician to be clinically stable.  He had 
been seen on an annual basis by this physician since at least 
November 1991.  The last entry in the records was for January 
1994.  After an examination and an echocardiogram that was 
said to show no significant change, the examiner noted 
moderate aortic stenosis secondary to bicuspid aortic valve 
with mild aortic regurgitation.  There was mild left 
ventricular hypertrophy with an excellent ejection fraction.  
There was no evidence of mitral valve abnormality or elevated 
right heart pressures.  He was said to be stable.  These 
records were obtained pursuant to the March 1994 claim for an 
increase.

It is the conclusion of the Board that the findings recorded 
through the March 1994, claim do not provide, as of that 
date, a basis for an increased rating.  The symptoms on file 
more nearly approximate those for assignment of the 10 
percent rating under DC 7000 as then in effect.   In fact 
there is no clinical evidence that shows a worsening of the 
condition until he is hospitalized for surgery in late March 
1995.  At that time, there was a two-month history of 
increase symptoms.  There are not on file clinical records 
that confirm that history, nor is there an indication that 
such records are otherwise available.  Under the specific 
provisions of DC 7016 and DC 7017 (1995), "entitlement" to 
the increased compensation provided therein clearly begins 
with the date of the valvular replacement or coronary artery 
bypass surgery involved, which in the instant case was 
conducted during hospitalization begun in March 1995.  Thus, 
while the Board has reviewed the entire evidence of record, 
to include reports from private medical treatment for the 
veteran's cardiovascular disability from 1990 to 1994, the 
surgeries in question which resulted in the assignment of 
increased ratings were not performed until the 
hospitalization initiated in March 1995.  Thus, as the 
pertinent legal authority are controlling, the Board 
concludes that entitlement to the assignment of a rating in 
excess of 10 percent for residuals of a coronary artery 
bypass and aortic valve replacement prior to March 28, 1995, 
are not met.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.400, 4.104, DC 7000, 7016, 7017 (1995).    

Turning to the claim for an increased rating for the service-
connected cardiovascular disability, the most probative 
evidence to consider in adjudicating this claim is the most 
recent clinical evidence.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  To this end, the most recent pertinent clinical 
evidence is contained in the report from an October 1998 VA 
examination in which it was indicated the veteran was doing 
"quite well" since the surgeries in 1995 discussed above.  
It was indicated in this report that the veteran was working 
full-time in a paper mill in a job whose duties included 
climbing ladders and performing moderate physical labor.  The 
veteran stated that he had experienced no angina for the 
previous two years.  Upon examination, the veteran's blood 
pressure was recorded at 150/100 and the pulse at 72.  The 
cardiac examination revealed a crisp prosthetic valve closure 
click with no rubs or gallops, and the examination of the 
extremities revealed no edema, clubbing, or cyanosis.  Upon 
exercise tolerance testing, 10 METs were achieved, with no 
chest discomfort or significant shortness of breath. 

Applying the more favorable of the "old" and revised 
criteria for rating cardiovascular disorders, as required by 
in Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
clinical evidence summarized above, the Board notes that 
entitlement to a rating in excess of 30 percent for the 
veteran's service-connected cardiovascular disability is not 
warranted under either criteria.  It is noted initially that 
because the "old" criteria for rating residuals of a heart 
valve replacement, following the initial 100 percent rating 
under DC 7016 (1995), were those pertaining to rheumatic 
heart disease codified at DC 7000 (1995), and these criteria 
required more than light manual labor to be precluded due to 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia for a 
rating in excess of 30 percent rating to be assigned, and the 
report from the most recent VA examination in large part did 
not reveal such symptomatology or pathology and indicated 
that the veteran works full-time at a job that includes 
"moderate" physical labor, the criteria for a rating in 
excess of 30 percent under 38 C.F.R. § 4.104, DC 7016-7000 
(1995) are not met.  In addition, as a rating in excess of 30 
percent rating for residuals of coronary artery bypass 
surgery, following the initial 100 percent rating under DC 
7017 (1995), as listed at DC 7005 (1995) required light 
manual labor to not be feasible following a coronary 
occlusion, thrombosis or substantiated repeated anginal 
attacks, an increased rating under 38 C.F.R. § 4.104, DC 
7017-7005 (1995) would not be warranted given the fact the 
most recent evidence indicated that the veteran is able to 
work full-time at a job in a paper mill that includes 
moderate physical labor, to include climbing ladders.  Also 
relevant in this regard is the reported two-year history of 
no attacks of angina.

Applying the revised criteria to the pertinent evidence, as 
there is no indication that there have been any episodes of 
congestive heart failure in the previous years, and, rather 
than the required dyspnea, fatigue, angina, dizziness, with 
more than 3 METs but less than 5 METs, the most recent 
exercise tolerance test was well-tolerated at 10 METs, 
entitlement to a rating in excess of 30 percent under the 
revised criteria codified at 38 C.F.R. § 4.104, DC 7016, 7017 
(1998) are also not met.  

In making the above determination, the Board has considered 
the "positive" evidence represented by the contentions of 
the veteran asserting that the criteria for a rating in 
excess of 30 percent for the service-connected cardiovascular 
disability are met.  Of greater probative value than these 
uncorroborated lay assertions, however, is the most recent 
objective "negative" clinical evidence contained in the 
report from the October 1998 VA examination discussed above.  
See Francisco, 7 Vet. App. at 55; Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  Also considered by the Board were 
the provisions of 38 C.F.R. § 3.321(b)(1), which state that 
when the disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected cardiovascular disability 
is demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an effective date for the assignment of a 
rating in excess of 10 percent for organic heart disease 
prior to March 28, 1995, is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of a coronary artery bypass and aortic valve replacement is 
denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

